Case: 20-10447     Document: 00515902301         Page: 1     Date Filed: 06/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             June 16, 2021
                              No. 20-10447
                                                                            Lyle W. Cayce
                         consolidated with
                                                                                 Clerk
               Nos. 20-10448, 20-10449, 20-10454, 20-10456



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Aaron Aldridge,

                                                         Defendant—Appellant.


               Appeal from the United States District Court
                    for the Northern District of Texas
   USDC Nos. 4:19-CR-292-1, 4:19-CR-289-1, 4:19-CR-290-1, 4:19-CR-291-1,
                              4:19-CR-293-1


   Before Owen, Chief Judge, and Davis and Dennis, Circuit Judges.
   Per Curiam:*
          Michael Aaron Aldridge appeals his revocation sentence. Aldridge
   asserts that his sentence exceeds the statutory maximum because the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10447       Document: 00515902301              Page: 2   Date Filed: 06/16/2021




                                         No. 20-10447
                     c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
   court imposed five consecutive prison terms upon revoking a single term of
   supervised release. He also contends that his sentence is substantively
   unreasonable. We affirm the district court’s judgment.
                                              I
          Aldridge pleaded guilty in the Middle District of Florida to four
   indictments and one bill of information charging a total of twelve unarmed
   bank robberies and attempted unarmed bank robberies. “[O]n each Count of
   conviction and in each case of conviction,” Aldridge was sentenced to
   concurrent 87-month terms of imprisonment followed by concurrent three-
   year terms of supervised release. Aldridge’s supervised release began in
   September 2018. In October 2019, the Middle District of Florida transferred
   jurisdiction over Aldridge’s terms of supervised release to the Northern
   District of Texas, and that court docketed each term as a separate case,
   resulting in a total of five cases.
          Later that month, Aldridge’s probation officer filed a Report on
   Person Under Supervision in each of the five cases, alleging that Aldridge had
   violated his conditions of supervised release by using and possessing
   methamphetamine, failing to submit to drug testing, failing to attend
   substance abuse treatment, failing to report to the probation office, failing to
   reside at his reported address, failing to truthfully answer all inquiries made
   by the probation officer, failing to pay restitution, and associating with a
   convicted felon.     Because Aldridge had checked himself into a drug-
   treatment program, however, the probation officer recommended that no
   immediate action be taken. The district court accepted the probation
   officer’s recommendation.
          In December 2019, Aldridge’s probation officer filed a Petition for
   Person Under Supervision in each case, alleging that Aldridge had since
   committed additional violations of his supervised release by using and




                                              2
Case: 20-10447     Document: 00515902301           Page: 3    Date Filed: 06/16/2021




                                    No. 20-10447
                   c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
   possessing methamphetamine, failing to submit to drug testing, failing to
   attend substance abuse counseling, and refusing to allow the probation officer
   into his residence. In January 2020, the probation officer filed an addendum
   to these petitions, reporting that Aldridge had been arrested the previous
   month for theft of property.
          On January 13, 2020, the district court held a revocation hearing
   regarding the petitions filed in each of Aldridge’s five cases. Aldridge
   pleaded true to the violations set forth in the December petitions. Because
   Aldridge had been accepted into the Salvation Army’s rehabilitation
   program, the district court imposed a sentence of three weeks’
   imprisonment—which Aldridge had already served, thus giving him an
   immediate release—and “an additional term of supervised release of 24
   months.” The court entered five identical judgments, one in each case,
   imposing “a term” of three weeks in prison and “a term” of twenty-four
   months of supervised release. The first page of each judgment listed all five
   case numbers, but subsequent pages referenced only a single case: 4:19-CR-
   289-O-1. Neither the oral pronouncement of sentence nor the written
   judgment referred to concurrent terms of imprisonment or supervised
   release.
          In March, Aldridge’s probation officer filed five more Petitions for
   Person Under Supervision, one in each case, alleging that Aldridge had again
   violated his conditions of supervised release by being unsuccessfully
   discharged from the Salvation Army program and by failing to pay court-
   ordered restitution.
          In May, the district court held a revocation hearing on the March
   petitions. When the hearing began, the court advised Aldridge that the
   applicable revocation sentence was “prison for up to 2 years” and “an
   additional term of supervised release of 35 months and 9 days, less any




                                         3
Case: 20-10447      Document: 00515902301           Page: 4    Date Filed: 06/16/2021




                                     No. 20-10447
                    c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
   sentence . . . receive[d] on this revocation.” After Aldridge pleaded true to
   the violations, the court confirmed that Aldridge knew “the range of
   punishment is per case.” The court then stated,
          [I]t is the judgment of the Court that Michael Aldridge in case
          No. 4:19-CR-289; 4:19-CR-290; 4:19-CR-291; 4:19-CR-0292;
          and 4:19-CR-293 be committed to the custody of the Federal
          Bureau of Prisons for a term of 14 months. This sentence shall
          run consecutive to each sentence in this case. I believe this is
          the appropriate sentence in this case. Mr. Aldridge has
          attempted to participate in both outpatient and inpatient
          treatment. The probation officer and the Court have
          attempted to help and accommodate him, but he has failed to
          take advantage of it and continues in this – in violation of the
          conditions and so I believe that this sentence is needed in this
          case to take advantage – to punish these violations that I have
          identified.
   Defense counsel objected to the “total 70 month sentence” as “greater than
   necessary to comply with the statutory purposes.” The court replied:
          Okay. And given the facts that lead up to the revocation here
          today, the attempt to get him out of prison earlier this year to
          get him into this treatment and then his conduct in relation to
          those attempts, I believe that this is the appropriate sentence
          and satisfied the statutory factors and any less sentence would
          not satisfy those statutory factors. So that objection is
          overruled.
   The court entered five separate but identical judgments, one per case. Each
   judgment provided that Aldridge was to be imprisoned “for a term of 14
   months, consecutive to each other for a total of” 70 months. Aldridge filed
   five timely notices of appeal.




                                          4
Case: 20-10447           Document: 00515902301              Page: 5    Date Filed: 06/16/2021




                                             No. 20-10447
                         c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
                                                   II
           First, Aldridge contends that his aggregate 70-month sentence
   exceeds the statutory maximum because the district court erroneously
   imposed multiple consecutive prison terms upon revoking a single term of
   supervised release. He did not raise this objection in the district court, and
   we review this unpreserved claim for plain error. 1 To establish plain error,
   Aldridge “must demonstrate (1) an error (2) that is ‘clear or obvious’ and
   that (3) ‘affected [his] substantial rights.’” 2 If he makes this showing, “we
   may exercise our discretion to correct the error only if it ‘seriously affects the
   fairness, integrity or public reputation of judicial proceedings.’” 3
           Relying on cases from our sister circuits, 4 Aldridge claims that the
   district court erred by imposing multiple consecutive prison terms upon
   revoking one “term” of supervised release. The Government counters that
   the district court did not revoke a single supervised release term; rather, it
   revoked five concurrent terms of supervised release, then permissibly


           1
             See United States v. Smith-Garcia, 802 F. App’x 822, 824-25 (5th Cir. 2020) (per
   curiam) (explaining that “[w]e generally review de novo the question whether a specific
   sentence exceeds the statutory maximum, even if not raised below,” but if the issue
   “involves the question of whether the district court could impose [multiple] sentences
   (derived from [multiple] convictions and terms of supervised release) rather than one, we
   review [such] unpreserved argument for plain error”); United States v. Bain, 670 F. App’x
   211, 211 (5th Cir. 2016) (per curiam) (reviewing for plain error a defendant’s unpreserved
   claim that “the district court plainly erred by imposing two consecutive 24-month terms of
   imprisonment because, after the . . . revocation, there was only one term of supervised
   release for the district court to revoke”).
           2
            United States v. Omigie, 977 F.3d 397, 402 (5th Cir. 2020) (alteration in original)
   (quoting Puckett v. United States, 556 U.S. 129, 135 (2009)).
           3
               Id. (quoting Puckett, 556 U.S. at 135).
           4
             See United States v. Eskridge, 445 F.3d 930, 935 (7th Cir. 2006); United States v.
   Dillon, 725 F.3d 362, 368 (3d Cir. 2013); United States v. Starnes, 376 F. App’x 942, 946
   (11th Cir. 2010) (per curiam).




                                                   5
Case: 20-10447           Document: 00515902301              Page: 6      Date Filed: 06/16/2021




                                            No. 20-10447
                         c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
   imposed five consecutive prison terms. 5 The parties’ positions raise a factual
   question: did the district court revoke one term of supervised release, or five
   concurrent terms?
           Even accepting Aldridge’s factual stance—and assuming arguendo
   that the district court revoked a single supervised release term and imposed
   five consecutive prison terms in its stead—Aldridge’s claim fails. Under the
   second prong of plain-error review, Aldridge must demonstrate an error that
   is plain, i.e., “clear or obvious.” 6 As the Government correctly notes, this
   court “ordinarily do[es] not find plain error when we have not previously
   addressed an issue.” 7 In a handful of unpublished cases, we have expressly
   declined to address whether a district court errs by imposing multiple prison
   terms upon revoking a single term of supervised release. 8 Indeed, in several
   of these cases, we held that the defendant could not demonstrate plain error
   because we have not yet determined whether revocation of a single term of
   supervised release followed by imposition of multiple terms of imprisonment




           5
             See United States v. Gonzalez, 250 F.3d 923, 929 (5th Cir. 2001) (holding that a
   district court may impose multiple consecutive terms of imprisonment when revoking
   multiple concurrent terms of supervised release).
           6
               Omigie, 977 F.3d at 402 (quoting Puckett, 556 U.S. at 135).
           7
            United States v. Cabello, 916 F.3d 543, 544 (5th Cir. 2019) (per curiam) (internal
   quotation marks omitted) (quoting United States v. Evans, 587 F.3d 667, 671 (5th Cir.
   2009)).
           8
            See United States v. Bain, 670 F. App’x 211, 211-12 (5th Cir. 2016) (per curiam);
   United States v. Hammons, 690 F. App’x 217, 218 (5th Cir. 2017) (per curiam); United States
   v. Smith-Garcia, 802 F. App’x 822, 825-26 (5th Cir. 2020) (per curiam).




                                                  6
Case: 20-10447           Document: 00515902301             Page: 7      Date Filed: 06/16/2021




                                            No. 20-10447
                         c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
   is erroneous. 9 Accordingly, Aldridge has not shown an error that is “obvious
   under existing law,” and his claim thus fails our plain-error review. 10
                                                 III
           Aldridge also challenges his revocation sentence as substantively
   unreasonable.         Because Aldridge preserved this issue, 11 we review his
   sentence under the “plainly unreasonable” standard. 12 Under that standard,
   we first “ensure that the district court committed no significant procedural
   error, such as failing to consider the § 3553(a) factors, selecting a sentence
   based on clearly erroneous facts, or failing to adequately explain the chosen
   sentence.” 13 If the sentence is procedurally sound, we “then consider the
   substantive reasonableness of the sentence imposed under an abuse-of-
   discretion standard.” 14 “A sentence is substantively unreasonable if it
   (1) does not account for a factor that should have received significant weight,
   (2) gives significant weight to an irrelevant or improper factor, or
   (3) represents a clear error of judgment in balancing the sentencing
   factors.” 15 “Our review for substantive reasonableness is highly deferential,
   because the sentencing court is in a better position to find facts and judge


           9
                See Hammons, 690 F. App’x at 218; Smith-Garcia, 802 F. App’x at 825-26.
           10
             United States v. Foley, 946 F.3d 681, 688 (5th Cir. 2020) (quoting United States v.
   Miller, 634 F.3d 841, 843 (5th Cir. 2011)).
           11
             See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-67 (2020) (holding
   that a defendant preserves a claim that his sentence is substantively unreasonable by
   “advocat[ing] for a sentence shorter than the one ultimately imposed”).
           12
             Foley, 946 F.3d at 685 (quoting United States v. Warren, 720 F.3d 321, 326 (5th
   Cir. 2013)).
           13
                Id. (quoting Warren, 720 F.3d at 326).
           14
             Id. (internal quotation marks omitted) (quoting United States v. Winding, 817
   F.3d 910, 913 (5th Cir. 2016)).
           15
                Id. (internal quotation marks omitted) (quoting Warren, 720 F.3d at 332).




                                                  7
Case: 20-10447           Document: 00515902301               Page: 8   Date Filed: 06/16/2021




                                             No. 20-10447
                         c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
   their import under the § 3553(a) factors with respect to a particular
   defendant.” 16 Accordingly, “[t]he fact that the appellate court might have
   concluded that a different sentence was appropriate is insufficient to justify
   reversal of the district court.” 17
                                                   A
           Aldridge does not challenge the May revocation sentence’s
   procedural soundness. He does assert, however, that his sentence was
   “greater than necessary to achieve the sentencing goals set forth in 18 U.S.C.
   § 3553(a),” and was thus substantively unreasonable in several regards.
   First, he contends that the sentence does not account for the need to avoid
   unwarranted sentencing disparities.
           This argument fails. While the revocation statute does direct a district
   court to consider the need to avoid unwarranted sentencing disparities, 18 this
   factor refers to disparities between defendants who are “similarly
   situated.” 19 Although Aldridge cites to other sentences the district court
   imposed around the time of his own revocation sentence, he fails to explain
   how these defendants were similarly situated. The cases Aldridge cites
   involved the imposition of a six-month prison sentence upon revocation of



           16
            United States v. Lavalais, 960 F.3d 180, 189 (5th Cir. 2020) (internal quotation
   marks omitted) (quoting United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015)).
           17
                Gall v. United States, 552 U.S. 38, 51 (2007).
           18
              See 18 U.S.C. § 3583(e) (directing a court imposing a revocation sentence to
   consider 18 U.S.C. § 3553(a)(6), which in turn refers to the need to avoid sentencing
   disparities).
           19
              United States v. Waguespack, 935 F.3d 322, 337 (5th Cir. 2019); see 18 U.S.C.
   § 3553(a)(6) (directing the court to consider “the need to avoid unwarranted sentencing
   disparities among defendants with similar records who have been found guilty of similar
   conduct”).




                                                   8
Case: 20-10447        Document: 00515902301              Page: 9       Date Filed: 06/16/2021




                                         No. 20-10447
                      c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
   supervised release for one count of conspiracy to transport illegal aliens, 20 a
   six-month prison sentence upon revocation of supervised release for one
   count of conspiracy to pass and utter counterfeit currency, 21 and consecutive
   prison sentences totaling 18 months upon revocation of supervised release
   for one count of bank fraud and one count of aggravated identity theft. 22
   Because the cited cases do not involve defendants with similar records
   convicted of similar conduct, 23 they are inapposite comparisons. Aldridge’s
   argument that the district court failed to avoid sentencing disparities is thus
   unavailing.
                                               B
           Second, Aldridge contends that his sentence gave significant weight
   to several improper factors—namely, the seriousness of the offense, the need
   to promote respect for the law, and the need to provide just punishment.
           The revocation statute directs a district court imposing a revocation
   sentence to consider certain § 3553(a) factors, including the non-binding
   policy statements contained in Chapter 7 of the Sentencing Guidelines. 24


           20
             See Judgment Revoking Probation/Supervised Release as to Rogelio
   Almendarez, United States v. Almendarez, No. 4:19-cr-00378-O-1 (N.D. Tex. May 4,
   2020), ECF No. 17.
           21
             See Judgment Revoking Probation/Supervised Release as to Kedryon James,
   United States v. Cathey, No. 4:18-cr-00162-O-4 (N.D. Tex. May 4, 2020), ECF No. 322.
           22
             See Judgment Revoking Probation/Supervised Release as to Jeffrey Michael
   Schutrop, United States v. Schutrop, No. 4:19-cr-00330-O-1 (N.D. Tex. Mar. 16, 2020),
   ECF No. 17.
           23
             See 18 U.S.C. § 3553(a)(6) (directing the court to consider “the need to avoid
   unwarranted sentencing disparities among defendants with similar records who have been
   found guilty of similar conduct”).
           24
             See 18 U.S.C. § 3583(e) (directing the court to consider “the factors set forth in
   section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)”);
   United States v. Mathena, 23 F.3d 87, 90-93 (5th Cir. 1994) (holding that “when a court




                                                9
Case: 20-10447           Document: 00515902301              Page: 10        Date Filed: 06/16/2021




                                             No. 20-10447
                          c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
   The court may not, however, consider those § 3553(a) factors that are
   omitted from the revocation statute. 25 Specifically, the court may not
   consider the need for the revocation sentence to “reflect[] the seriousness of
   the offense, to promote respect for the law, and to provide just punishment
   for the offense.” 26 However, the court’s consideration of these retributive
   factors does not always render a revocation sentence unreasonable. Rather,
   “a sentencing error occurs when an impermissible consideration is a
   dominant factor in the court’s revocation sentence, but not when it is merely
   a secondary concern or an additional justification for the sentence.” 27
           Here, retribution was not the dominant factor in Aldridge’s
   revocation sentence, although it does appear to have been an additional
   justification. By explicitly citing the need to “punish” Aldridge for his
   repeated violation of supervised release conditions, the revocation sentence
   did “t[ake] account of retribution.” 28 However, this “[m]ere mention of
   impermissible factors” did not “constitute reversible error,” because
   retribution was secondary to other legitimate justifications for the sentence. 29
   The court concluded that “any less sentence would not satisfy [the] statutory
   factors,” and its explanation of the sentence implicitly reflects several


   sentences a defendant upon revoking his supervised release . . . the policy statements of
   Chapter 7 are advisory only”).
           25
                See United States v. Miller, 634 F.3d 841, 844 (5th Cir. 2011).
           26
                Id. (internal quotation marks omitted) (quoting 18 U.S.C. § 3553(a)(2)(A)).
           27
             United States v. Rivera, 784 F.3d 1012, 1017 (5th Cir. 2015) (citing United States
   v. Walker, 742 F.3d 614, 616 (5th Cir. 2014)).
           28
             United States v. Sanchez, 900 F.3d 678, 684 (5th Cir. 2018); see also id. at 683 n.3
   (noting that, while § 3553(a)(2)(A) refers to the need to provide just punishment for “the
   offense,” this court “implicitly has understood [the phrase] to mean the conduct that
   constituted the violation of the conditions of supervised release”).
           29
                Id. at 684 n.5.




                                                   10
Case: 20-10447        Document: 00515902301               Page: 11       Date Filed: 06/16/2021




                                          No. 20-10447
                        c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
   relevant statutory considerations. The district court discussed Aldridge’s
   drug addiction and multiple failed attempts to obtain treatment, as well as his
   pattern of noncompliance with the terms of his supervised release. These
   statements relate to “the nature and circumstances of the offense and the
   history and characteristics of the defendant,” the need to “afford adequate
   deterrence to criminal conduct [in the form of drug use],” and the need to
   “sanction . . . the defendant’s breach of trust.” 30 Accordingly, while the
   district court may have considered retribution as an additional justification
   for the sentence, other permissible statutory factors were dominant.
   Therefore, Aldridge’s contention that the court gave significant weight to
   retribution fails.
                                                C
           Third, Aldridge claims that his sentence reveals the district court’s
   clear error of judgment in balancing the various sentencing factors. This
   argument is premised on his earlier claims that the district court failed to
   consider the need to avoid sentencing disparities and gave significant weight
   to improper retributive factors. But as explained above, the district court did
   not err in either regard, so this claim fails as well. Further, as noted


           30
              See 18 U.S.C. § 3583(e) (directing a court to consider certain § 3553(a) factors);
   18 U.S.C. §§ 3553(a)(1) (“the nature and circumstances of the offense and the history and
   characteristics of the defendant”), (a)(2)(B) (the need to “afford adequate deterrence”),
   (a)(4)(B) (“the applicable . . . policy statements issued by the Sentencing Commission”);
   U.S. Sent’g Guidelines Manual ch. 7, pt. A, cmt. 3(b) (U.S. Sent’g Comm’n
   2018) (“at revocation the court should sanction primarily the defendant’s breach of
   trust”); see also United States v. Mata, 806 F. App’x 310, 311-12 (5th Cir. 2020) (per curiam)
   (holding that a district court’s expressions of “exasperation with the [defendant’s]
   supervised release violations” implied not a desire to punish the defendant, but a reliance
   on several proper factors, including the nature and circumstances of the repetitive
   violations, the defendant’s history and characteristics (including longstanding drug
   addiction and frequent relapses), and the need for deterrence after previous lenient
   revocation sentences were insufficient to achieve compliance).




                                                11
Case: 20-10447           Document: 00515902301                Page: 12      Date Filed: 06/16/2021




                                               No. 20-10447
                          c/w Nos. 20-10448, 20-10449, 20-10454, 20-10456
   previously, the court described the sentence as necessary to “satisf[y] the
   statutory factors” after noting Aldridge’s drug addiction, various failed
   attempts to obtain treatment, and repeated violations of his supervision
   conditions. These statements imply that the court considered and weighed
   relevant factors such as “the nature and circumstances of the offense and the
   history and characteristics of the defendant,” and the need to “afford
   adequate deterrence.” 31 Given our “highly deferential” review, 32 as well as
   the Supreme Court’s admonishment that appellate courts must not reweigh
   the sentencing factors, 33 we cannot conclude that the district court
   committed a clear error of judgment in balancing the sentencing factors. In
   sum, Aldridge’s claim that his sentence is substantively unreasonable fails.
                                           *        *         *
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




            31
                 18 U.S.C. §§ 3553(a)(1), (a)(2)(B).
            32
                 United States v. Lavalais, 960 F.3d 180, 189 (5th Cir. 2020).
            33
            See Gall v. United States, 552 U.S. 38, 51 (2007); see also United States v. Hinojosa-
   Almance, 977 F.3d 407, 412 (5th Cir. 2020).




                                                    12